TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-99-00581-CR







Earl Harvey Crickett, Appellant




v.




The State of Texas, Appellee








FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT


NO. B-95-0482-S, HONORABLE CURT F. STEIB, JUDGE PRESIDING







PER CURIAM

Appellant Earl Harvey Crickett was convicted of forgery in 1996 following a plea
of guilty.  Pursuant to a plea bargain, the district court assessed punishment at incarceration in
a state jail for one year and a $1000 fine, but suspended imposition of sentence and placed
Crickett on community supervision.  Crickett, who is currently in prison serving a sentence in
another case, subsequently filed a pro se motion to revoke his community supervision and impose
sentence.  The court overruled the motion and Crickett filed notice of appeal.

We find no constitutional or statutory authority conferring jurisdiction on this Court
to hear an appeal from an order denying a motion to revoke community supervision.  See
Basaldua v. State, 558 S.W.2d 2 (Tex. Crim. App. 1977).  The appeal is dismissed.


Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   October 7, 1999

Do Not Publish